Citation Nr: 1828197	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an earlier effective date prior to June 15, 2010 for the grant of entitlement to service connection for left ear hearing loss.

2. Entitlement to an earlier effective date prior to April 30, 2013 for the grant of entitlement to service connection for right ear hearing loss.

3. Entitlement to an earlier effective date prior to April 30, 2013 for the grant of entitlement to service connection for tinnitus.

4. Entitlement to service connection for bladder cancer, to include as secondary to herbicide exposure.

5. Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney
ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran had active duty from December 1969 to January 1990.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from May 2013, November 2013, January 2014, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The issues of entitlement to service connection for bladder cancer and entitlement to an increased disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Entitlement to service connection for bilateral hearing loss and tinnitus was denied in an August 2010 rating decision. The Veteran did not appeal the decision, and no new relevant evidence was received by VA within one year of the April 2011 Statement of the Case.

2. The Veteran's claims for service connection for bilateral hearing loss and tinnitus were received on April 30, 2013. 

3. The Veteran's April 30, 2013 claim was the earliest communication VA received requesting a determination of entitlement or evidencing a belief in entitlement to a benefit in connection with the Veteran's bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to June 15, 2010 for the grant of entitlement to service connection for left ear hearing loss are not met. 38 U.S.C. 
§§ 5107(b), 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.157, 3.400 (2017).

2. The criteria for an effective date prior to April 30, 2013 for the grant of entitlement to service connection for right ear hearing loss are not met. 38 U.S.C. 
§§ 5107(b), 5110; 38 C.F.R. §§ 3.1(p), 3.102, 3.157, 3.400.

3. The criteria for an effective date prior to April 30, 2013 for the grant of entitlement to service connection for tinnitus are not met. 38 U.S.C. §§ 5107(b), 5110; 38 C.F.R. §§ 3.1(p), 3.102, 3.157, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400. Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

As noted above, the Veteran filed an application in on June 15, 2010, claiming that VA benefits should be awarded for bilateral hearing loss and tinnitus. The RO denied service connection for the Veteran's claimed disabilities in August 2010. The Veteran filed a Notice of Disagreement with this decision in October 2010, and the RO issued a Statement of the Case in April 2011. 

The Veteran did not file a VA Form 9, substantive appeal to the Board. Therefore, that rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran. Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the August 2010 decision. Therefore, that rating decision is final. 38 U.S.C. § 7105, 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c). 

The Veteran then submitted his claim for service connection for bilateral hearing loss and tinnitus on April 30, 2013. There is no evidence showing even an intent to file such a claim prior to that date. Therefore, the appropriate effective date for service connection for bilateral hearing loss and tinnitus is April 30, 2013. There is no legal entitlement to earlier effective dates for bilateral hearing loss and tinnitus. However, the RO granted an earlier effective date for left ear hearing loss as June 15, 2010. The Board will not disturb that finding.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority. As the preponderance of the evidence is against the appellant's claims, the claims must be denied.  

ORDER

An effective date prior to June 15, 2010 for the grant of entitlement to service connection for left ear hearing loss is denied.

An effective date prior to April 30, 2013 for the grant of entitlement to service connection for right ear hearing loss is denied.

An effective date prior to April 30, 2013 for the grant of entitlement to service connection for tinnitus is denied.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

For the issue of entitlement to service connection for bladder cancer, a VA examination is warranted for this claim. Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran asserts that his bilateral hearing loss is worse than the ratings currently assigned. The Veteran last underwent VA examinations in December 2014. A new VA medical examination for this condition would assist in properly evaluating the current severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's updated VA treatment records.  If possible, the Veteran should obtain these records himself.  

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral hearing loss. All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such a review was accomplished. The purpose of the examination is to determine the current severity of the Veteran's bilateral hearing loss.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  Any necessary tests must be performed. 

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any bladder cancer or residuals thereof, to include as due to herbicide agent exposure. The entire claims file, including all electronic files, must be reviewed by the examiner. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any bladder cancer or residuals thereof are etiologically related to or had their onset during his period of service. The examiner must also indicate whether any disorder is at least as likely as not related to his presumed actual herbicide agent exposure, even if the condition is not listed as an herbicide agent presumptive disability. 

In making this assessment, the examiner is to consider the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.

The examination report must include a complete rationale for all opinions expressed.

4. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


